                                               Case 4:18-cv-03358-HSG Document 296 Filed 02/01/21 Page 1 of 2




                                      1   Marc N. Bernstein (SBN 145837)
                                          mbernstein@blgrp.com
                                      2   Richard A. De Liberty (SBN 203754)
                                          rdeliberty@blgrp.com
                                      3   THE BUSINESS LITIGATION GROUP, P.C.
                                          150 Spear Street, Suite 800
                                      4   San Francisco, CA 94105
                                          Telephone: 415.765.6633
                                      5   Facsimile: 415.283.4804

                                      6   Attorneys for Defendant and Counterclaimant
                                          KEN GANGBAR STUDIO INC.
                                      7
                                          Scott S. Humphreys (SBN 298021)
                                      8   humphreyss@ballardspahr.com
                                          BALLARD SPAHR LLP
                                      9   2029 Century Park East, Suite 1400
                                          Los Angeles, CA 90067-2909
                                     10   Telephone: 424.204.4400
                                          Facsimile: 424.204.4350
                                     11
                                          Attorneys for Counterclaim Defendant
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2909




                                     12   THE IRVINE COMPANY LLC
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13

                                     14                             IN THE UNITED STATES DISTRICT COURT

                                     15                                 NORTHERN DISTRICT OF CALIFORNIA

                                     16                                        OAKLAND DIVISION

                                     17

                                     18   KEVIN BARRY FINE ART ASSOCIATES,                  )   Case No. 4:18-cv-03358-HSG (TSH)
                                          a California corporation,                         )
                                     19                                                     )   [DISCOVERY MATTER]
                                          Plaintiff,                                        )
                                     20                                                     )   FURTHER JOINT STATUS REPORT TO
                                                  v.                                        )   THE HONORABLE THOMAS S. HIXSON
                                     21                                                     )
                                          KEN GANGBAR STUDIO INC., a                        )
                                     22   Canadian corporation,                             )
                                                                                            )
                                     23   Defendant.                                        )
                                                                                            )
                                     24                                                     )
                                          AND RELATED CLAIMS                                )
                                     25                                                     )
                                                                                            )
                                     26                                                     )

                                     27

                                     28

                                                                                        1
                                          FURTHER JOINT STATUS REPORT                                       CASE NO. 4:18-cv-03358-HSG (TSH)
                                               Case 4:18-cv-03358-HSG Document 296 Filed 02/01/21 Page 2 of 2




                                      1          TO THE HONORABLE THOMAS S. HIXSON:

                                      2          Counterclaim Plaintiff Ken Gangbar Studio Inc. (“KGSI”) and Counterclaim Defendant

                                      3   The Irvine Company LLC (“Irvine”) (the “Undersigned Parties”) respectfully file this further joint

                                      4   status report pursuant to their prior joint status report filed on January 19, 2021 (ECF No. 294) in

                                      5   response to the Court’s January 11, 2021 Status Order (ECF No. 293).

                                      6          All remaining parties are continuing to discuss settlement and believe they are close to a final

                                      7   settlement agreement, and will file a notice of settlement if a final settlement is reached. (See

                                      8   Response to January 21, 2021 Order re Submitting Proposed Case Deadlines). In light of this, the

                                      9   Undersigned Parties request that this Court forbear from taking any action with respect to their prior

                                     10   joint discovery letter (ECF No. 281) until Monday, February 8, 2021.

                                     11          If a notice of settlement is not filed by that date, then Irvine proposes that, in order to preserve
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2909




                                     12   the Court’s resources and avoid a potentially unnecessary and advisory opinion, the Undersigned
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13   Parties file a further joint report on February 8, 2021, explaining the status of settlement discussions

                                     14   and the parties’ respective positions on the joint discovery letter. KGSI, by contrast, requests that,

                                     15   if no notice of settlement is filed by Monday, the Court resume its evaluation and decision of the

                                     16   pending issue according to its normal schedule, so that, the case having not settled, discovery may

                                     17   proceed.

                                     18   Respectfully submitted,

                                     19   DATED: February 1, 2021                      THE BUSINESS LITIGATION GROUP, P.C.

                                     20                                                By:     /s/ Marc N. Bernstein
                                                                                                 Marc N. Bernstein
                                     21

                                     22                                                Attorneys for Defendant and Counterclaimant
                                                                                       KEN GANGBAR STUDIO INC.
                                     23

                                     24   DATED: February 1, 2021                      BALLARD SPAHR LLP

                                     25                                                By: /s/ Scott S. Humphreys
                                                                                              Scott S. Humphreys
                                     26
                                                                                       Attorneys for Counterclaim Defendant
                                     27                                                THE IRVINE COMPANY LLC

                                     28

                                                                                           2
                                          FURTHER JOINT STATUS REPORT                                          CASE NO. 4:18-cv-03358-HSG (TSH)
